In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00419-CV

IN RE J.W.                                 §    Original Proceeding

                                           §    On Appeal from the 158th District Court

                                           §    of Denton County (15-02463-16)

                                           §    May 23, 2019

                                           §    Opinion by Justice Kerr

                                    JUDGMENT

       This court conditionally grants relator’s mandamus petition. We direct the trial

court to vacate its August 27, 2018 order designating school attendance and the

section of its November 28, 2018 temporary orders entitled “Children’s School.” The

writ will issue only in the unlikely event that the trial court fails to comply with our

directive.

       We order relator and real party in interest to each pay one-half of the costs of

this proceeding.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr